Contracts; disputes; exhaustion of admimstratwe remedies. — On January 31, 1975 the court issued the following order:
Before cowen, Chief Judge, davis and skelton, Judges.
“This case comes before the court on plaintiff’s motion, filed December 19, 1974, to terminate stay of proceedings or, in the alternative, to dismiss without prejudice. Upon consideration thereof, together with defendant’s response in opposition thereto, without oral argument, it is concluded that the circumstances in this case warrant dismissal of the petition as being premature. See Zidell Explorations, Inc. v. United States, 192 Ct. Cl. 331, 427 F. 2d 735 (1970).
“it is therefore ordered that plaintiff’s alternative motion to dismiss the petition without prejudice be and the same is granted and the petition is so dismissed.”